Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s response dated 12/30/21, the Applicant amended and argued claims 1 and 2, canceled claims 3-18. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “analyzing, by a discovery and composition engine, the plurality of web service parameter dependencies to identify and eliminate dependent parameters for web service matching purposes”. It is unclear what parameters are being identified and eliminated. The claim does not provide how the parameters are being analyzed or filtered. The claim states the web service parameter dependencies are analyzed to identify and eliminate 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being obvious over Ducatel et al., United States Patent Publication 2007/0214154 A1 (hereinafter “Ducatel”), in view of Tao et al., United States Patent Publication 2012/0303651 A1 (hereinafter “Tao”), in further view of Yu et al., United States Patent No. 7774373 (hereinafter “Yu”).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 

Claim 1:
	Ducatel discloses:
	A computer implemented method (CIM) comprising: 
receiving a keyword search from a user (see paragraph [0033]). Ducatel teaches receiving a keyword search from a user; 
performing multidimensional semantic analysis based on the exploration of a data syntactical structure, with the multidimensional semantic analysis including consideration of at least the following dimensions: classification hierarchy, semantic concept relationship, concept topological distance, (see paragraphs [0021] and [0040]). Ducatel teaches performing multidimensional semantic analysis including the consideration of at least the classification hierarchy, semantic concept relationship and concept difference; and 
identifying a set of data based, at least in part, upon the multidimensional semantic analysis (see paragraph [0038]). Ducatel teaches identifying a set of objects based on the multidimensional semantic analysis. 

Ducatel fails to expressly disclose exploring a web service syntactical structure to facilitate semantic analysis.


exploring a web service syntactical structure to facilitate semantic analysis (see paragraphs [0007] and [0027]-[0030]). Tao teaches exploring the structure to help with the semantic analysis;
at least the following dimensions: web service parameter dependency, and web service parameter scope (see paragraph [0023]-[0029]). Tao teaches web service parameter and scope can be used for matching and are store in the registry.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ducatel to include exploring a web service syntactical structure to facilitate semantic analysis for the purpose of efficiently identifying the correct web service based on analysis, as taught by Tao. 

	Yu discloses:
wherein the consideration of web service parameter dependency includes:
utilizing a concept dependency database to determine a plurality of web service parameter dependencies (see column 11 lines 39 – 67). Yu teaches descriptions in the web service that match the types of inputs the web service may take and the types of corresponding output it may provide. 



Claim 2:
	Ducatel and Tao fails to expressly disclose identifying and eliminating parameters. 
	
	Yu discloses:
analyzing, by a discovery and composition engine, the plurality of web service parameter dependencies to identify and eliminate dependent parameters for web service matching purposes (see column 12 lines 33 -58). Yu teaches analyzing the web service parameter dependencies to identify and eliminate dependent parameters such as redundancies. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ducatel and Tao to include analyzing dependencies for the purpose of efficiently providing more accurate results of web service dependencies, as taught by Yu. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        3/1/22

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176